Name: Commission Regulation (EC) No 192/96 of 31 January 1996 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  trade;  tariff policy
 Date Published: nan

 2. 2. 96 I EN I Official Journal of the European Communities No L 26/5 COMMISSION REGULATION (EC) No 192/96 of 31 January 1996 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Commission Regulation (EC) No 3009/95 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EC) No 1423/95 of 23 June 1995 laying down detailed implementing rules for the import of products in the sugar sector other than molasses (3), as last amended by Regulation (EC) No 2528/95 (4), includes provisions concerning the calculation of duties on certain products of Chapters 17 and 21 , the determination of the sucrose content, including other sugars expressed as sucrose, for the purposes of calculating those duties and the analytical methods to be used to that end ; Whereas the uniform application of the combined nomenclature calls for the said provisions of Regulation (EC) No 1423/95 to be incorporated into it ; whereas the relevant additional notes should be inserted in Chapters 17 and 21 of the combined nomenclature ; whereas Annex I to Regulation (EEC) No 26S8/87 should be amended accordingly ; Whereas the measures provides for in this Regulation are in accordance with the opinion of the Customs Code Committee  Tariff and Statistical Nomenclature Section, 2. The duty applicable to raw sugar of subheadings 1701 11 10 and 1701 12 10 whose yield established according to Article 1 of Regulation (EEC) No 431 /68 differs from 92 % is fixed in the following manner : the relevant rate is multiplied by a correcting coef ­ ficient obtained by dividing the percentage yield established according to the above provisions by 92.' '4 . For the purposes of establishing the duty applicable to products of subheadings 1702 20 10 , 1702 60 90 , 1702 90 60 , 1702 90 71 , 1702 90 80 and 1702 90 99 , the sucrose content, including other sugars expressed as sucrose, is determined by the methods laid down in Article 5 (2) and (4) of Regulation (EC) No 1423/95.' 2. The present additional note 3 Chapter 17 becomes additional note 5, with the addition of the following paragraph . 'For the purposes of establishing the duty applicable to products of the subheadings referred to in the prece ­ ding paragraph, the dry matter content is determined according to Article 5 (3) of Regulation (EC) No 1423/95.' 3 . Additional notes 2, 4 and 5 of Chapter 17 become additional notes 3 , 6 and 7 respectively. 4. The following paragraph is added to additional note 3 to Chapter 21 . 'For the purposes of establishing the duty applicable to products of subheading 2106 90 30, the dry matter content is determined according to Article 5 (3) of Regulation (EC) No 1423/95.' 5 . The following additional note is inserted in Chapter 21 . '4 . For the purposes of establishing the duty applicable to products of subheading 2106 90 59 , the sucrose content, including other sugars expressed as sucrose, is determined by the method laid down in Article 5 (2) of Regulation (EC) No 1423/95.' HAS ADOPTED THIS REGULATION : Article 1 The combined nomenclature annexed to Regulation (EEC) No 2658/87 is amended as follows : 1 . The following additional notes are inserted in Chapter 17 : Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. (') OJ No L 256, 7. 9 . 1987, p. 1 . I1) OJ No L 319, 30. 12. 1995, p. 1 . 0 OJ No L 141 , 24. 6. 1995, p. 16. (4) OJ No L 258 , 28 . 10 . 1995, p. 50 . No L 26/6 I EN I Official Journal of the European Communities 2. 2. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1996. For the Commission Mario MONTI Member of the Commission